DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/24/2021 has been entered. Claims 1, 9, and 17 were amended, claims 2, 3, 10, 11, and 18 were canceled. Claims 1, 5, 7-9, 13, 15-17, and 20 remain pending in the application. 
Allowable Subject Matter
Claims 1, 5, 7-9, 13, 15-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9 and 17: Van in view of Satoh teaches all the limitations of the claims. However, the prior art fails to teach, disclose or suggest that the display screen is configured to filter out, according to the switching notification, at least one frame of black-screen interface which is displayed before displaying the preview interface. In contrast, Satoh discloses superimposing a vehicle cabinet image over the black-screen image, but no filtering out (eliminating) is done on the black-screen image. 
Regarding claims 5, 7-8, 13, 15-16, and 20: the claims depend from claims 1, 9 or 17; therefore allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Response to Arguments
Applicant’s arguments, see page 9 of applicant's response, filed 10/24/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

    PNG
    media_image1.png
    499
    643
    media_image1.png
    Greyscale
On page 10, of the response applicant argues the following regarding amended claim 1:

The examiner agrees with the applicant’s arguments and claim 1 as amended is now allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945, and fax number is (571)270-4813. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665